                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 5:18-cv-00186-FDW

MICHAEL ODELL FAIR,                       )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
ALLEN HOUSER, et al.,                     )
                                          )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Defendant’s Motion for an Order Compelling

Plaintiff to Attend his Deposition and Motion for Sanctions. [Doc. 25].

       Defendant Allen Houser (“Defendant”) moves the Court to compel the Plaintiff to attend

his deposition and for sanctions for Plaintiff’s failure to attend his properly noticed deposition on

May 23, 2019. [Doc. 25]. A court has discretion to impose sanctions, including dismissal or

default, when a party fails to provide court-ordered discovery or appear for a deposition. See

Fed.R.Civ.P. 37, 41; Hathcock v. Navistar Intern’l Transp. Corp., 53 F.3d 36 (4th Cir. 1995).

       For good cause shown in Defendant’s brief in support of this motion [Doc. 26], the Court

will grant Defendant’s motion to compel Plaintiff to attend and participate in Plaintiff’s next duly

noticed deposition. The Court declines in its discretion to order sanctions at this time. Plaintiff’s

failure to comply with this Order may result in the imposition of sanctions, including the dismissal

of Plaintiff’s Complaint.

       IT IS THEREFORE, ORDERED that:

       Defendant’s Motion to Compel and for Sanctions [Doc. 25] is GRANTED IN PART

       insofar as Defendant’s Motion to Compel is granted and DENIED IN PART insofar as
Defendant’s Motion for Sanctions is denied.

                           Signed: July 11, 2019




                                         2
